DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/15/2020 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” is not one of the four statutory categories.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "additions" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the additions are, what the additions are to and how they are added to the multi-layer structure.
Claim 7 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the layer thickness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the electrical detection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "The method according to claim 10" in 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 10 is not a method.
Claim 15 recites the limitation "The method according to claim 11" in 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 11 is not a method.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 states that the backing layer is composed of a shape memory material.  Dependent claim 4 further recites that the backing layer is composed of a list of materials not all of which are shape memory materials.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHRISTOPH BECHTOLD ET AL ("Fabrication of self-expandable NiTi thin film devices with micro-electrode array for bioelectric sensing, stimulation and ablation", BIOMEDICAL MICRODEVICES, Vol. 18, No. 6, 10 November 2016v(2016-11-10), XP55573828, NL ISSN: 1387-2176, DOI: 10.1007/s10544-016-0131-6 cited by Applicant in IDS filed 6/15/2020; hereinafter “Bechtold”).
Regarding claim 1, Bechtold discloses a multi-layer structure (e.g. Fig. 2(a)) having at least one flexible backing layer (e.g. NiTi; Fig. 2(a)), at least one electrically insulating layer (e.g. SiO; Fig. 2(a)), and at least one electrically conductive layer (e.g. conductive path (Pt, Au, Ti, NiTi)), the electrically insulating layer being arranged between and connected to the backing layer and the electrically conductive layer (e.g. see Fig. 2a), at least the backing layer being able to be elongated by at least 0.5% (e.g. Fig. 4) and comprising a shape memory material which is adapted to transmit restoring forces to mend cracks in the electrically insulating layer (e.g. NiTi; Fig. 2(a); “the memory material transmits restoring forces to return the device to the same shape”).  
Regarding claim 2, Bechtold further discloses wherein the backing layer, the electrically insulating layer and the electrically conductive layer are together able to be elongated by at least 0.5% (e.g. see Fig. 4).
Regarding claim 3, Bechtold further discloses Van der Waals forces act between the boundary layers of the different material layers (e,g. see Fig. 2). It is noted that the claim just states that Van der Waals forces act between the layers. Since the structure of Bechtold utilizes the same materials as claimed, in the same layered design, the layers have Van der Waals forces that act between them.
Regarding claim 4, Bechtold further discloses wherein the material of the backing layer is selected from the group - Nitinol, - beta titanium, - NiTi alloys, - NiTiCu alloys, - NiTiX alloys and – polymers (e.g. see Fig. 2(a); “NiTi”).
Regarding claim 5, Bechtold further discloses wherein the material of the electrically insulating layer is selected from the group - SiO2, SiO, SiOx, - A1203 - TiO2 - NbO, NbO2, Nb205 - TaO, TaO2, Ta205 - ZrO2 (stabilized with (Y, Ca, Mg, Ce, Al, Hf) oxides) or from the group - AlN - TiN, 1:1 ratio may differ - Si3N4 - TaN, (there are also Ta2N, Ta2N3, Ta3N5, Ta4N5, Ta5N6) or from the group – SiC (e.g. see Fig. 2(a); “SiO”).
Regarding claim 8, Bechtold further discloses wherein the material of the electrically conductive layer is selected from the group - NiTi alloys, - PtIr alloys, - Ta and alloys thereof, - Pt and alloys thereof, - Au and alloys thereof, - Ag and alloys thereof, - polymeric materials and - carbon-containing materials (e.g. Fig. 2; “Pt, Au, NiTi”).
Regarding claim 9, Bechtold further discloses wherein the layer thickness of the electrically insulating layer is between 1 nm and 8 um (e.g. Section 2, methods and fabrication 1st Paragraph; “200-300nm”).
Regarding claim 10, Bechtold further discloses a mechanical actuator which is connected to the multi-layer structure for the elongation of the multi-layer structure (e.g. Section 2, methods and fabrication 3rd Paragraph, Page 107).
Regarding claim 11, Bechtold further discloses using the device of claim 1 as disclosed above in a medical, bioelectronic implant, in particular for the electrical detection and stimulation of biological tissue, - in a sensor or BioMEMS as an electrically insulated conducting path, - for the detection of biological signals, - in medical, industrial and lifestyle applications as an electrically insulated conducting path for the transmission of electrical signals, voltages or currents, - in connection plugs and connection connectors as an electrically insulated connection, - in connections to implants and wearables as an electrically insulated connection (e.g. Section 1, Introduction, Paragraphs 1-6; pages 106-107).
Regarding claim 12, Bechtold further discloses in which the multi-layer structure is elongated by at least 0.5% (e.g. Fig. 4).
Regarding claim 13, Bechtold further discloses wherein the multi-layer structure is subjected to an alternating load for elongation (e.g. Fig. 4).
Regarding claim 14, Bechtold further discloses the device of claim 1 as disclosed in detail above  and further wherein in which an electrical voltage is applied to the electrically conductive layer and the multi-layer structure is subjected to an alternating load, in which the multi-layer structure is elongated by at least 0.5% (e.g. Fig. 4), the elongation being adjusted such that a continuous current flows through the electrical conductor during the alternating stress or that the current through the electrical conductor is interrupted according to the frequency of the alternating stress during the alternating stress (e.g. see Fig. 4).
Regarding claim 15, Bechtold further discloses wherein the backing layer has a residual elongation of at most 1% after loading (e.g. see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechtold as applied to claims 1-5 and 8-15 above, and further in view of Li et al. (U.S. Pub. 2012/0035741 hereinafter “Li”).
Regarding claim 7, Bechtold discloses the claimed invention as disclosed in detail above, including a ceramic insulator, but fails to explicitly disclose that the ceramic is Bioglass 45S5 having the composition 45% by weight SiO2, 24.5% by weight CaO, 24.5% by weight Na2O, and 6.0% by weight P205. However, Li discloses that it is known in the art to use Bioglass 45S5 in biological implants as they are known silicate ceramics that are biocompatible.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ceramic as taught by Bechtold, with Bioglass 45S5 as taught by Li, since such a modification would provide the predictable results of substituting one ceramic with another well-known ceramic that provides a biocompatible silicate ceramic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792